UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4110


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVIN RAY NORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00051-BO-1)


Submitted:   November 29, 2011             Decided:   December 14, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James M. Ayers, II, AYERS & HAIDT, P.A., New Bern, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Devin Ray Norris appeals his conviction, following his

guilty plea to transporting child pornography, in violation of

18 U.S.C.A. § 2252(a)(2) (West Supp. 2011), and the imposition

of a 144-month term of incarceration and a lifetime term of

supervised release.        Norris’ attorney filed his appellate brief

pursuant to Anders v. California, 386 U.S. 738 (1967), averring

that there are no meritorious issues for appeal, but questioning

whether the district court (i) erred in imposing certain special

conditions      on   Norris’    supervised      release     or    (ii)     abused    its

discretion in ordering a lifetime term of supervised release.

Although advised of his right to file a pro se supplemental

brief, Norris has not done so.                  The Government has moved to

dismiss   the    appeal    of   Norris’       sentence    on     the   basis   of    the

waiver of appellate rights contained in Norris’ plea agreement.

For the reasons that follow, we grant the Government’s motion to

dismiss   and    dismiss     the   appeal      of   Norris’      sentence,     and   we

affirm his conviction.

           We first conclude that Norris has waived his right to

appeal    his    sentence.         A   defendant     may,      in      a   valid    plea

agreement, waive the right to appeal under 18 U.S.C. § 3742

(2006).    United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.

1990).    This court reviews the validity of an appellate waiver

de novo, and will enforce the waiver if it is valid and the

                                          2
issue appealed is within the scope thereof.                       United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            An appeal waiver is valid if the defendant knowingly

and   intelligently      agreed   to     the       waiver.       Id.   at   169.     To

determine    whether     a   waiver     is       knowing   and   intelligent,       this

court examines the background, experience, and conduct of the

defendant.        United States v. Broughton-Jones, 71 F.3d 1143, 1146

(4th Cir. 1995).        Based on the totality of circumstances in this

case, we conclude that Norris knowingly and voluntarily entered

into the plea agreement and understood the waiver.                          See United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

            We further conclude Norris’ challenges to the duration

and conditions of his supervised release fall within the scope

of the waiver.        According to the plea agreement, Norris waived

his right “to appeal whatever sentence is imposed,” save for a

sentence     in    excess    of   the    Guidelines          range     determined    at

sentencing.        (J.A. 20). *    As we have explained, “the term of

supervised release . . . [is] part of the original sentence.”

United States v. Evans, 159 F.3d 908, 913 (4th Cir. 1998); see

18 U.S.C. § 3583(a) (2006) (“The court, in imposing a sentence

to a term of imprisonment for a felony or a misdemeanor, may


      *
       Citations to “J.A.” refer to the joint appendix submitted
by Appellant.



                                             3
include as part of the sentence a requirement that the defendant

be placed on a term of supervised release after imprisonment.”).

Further,     the    lifetime     term    of   supervised    release    that    the

district court imposed was within Norris’ Guidelines range.                    See

18 U.S.C. § 3583(k) (2006) (authorizing a term of supervised

release of five years to life for violations of 18 U.S.C.A.

§ 2252); U.S. Sentencing Guidelines Manual (“USSG”) § 5D1.2(b),

(c) (2010) (recognizing a Guidelines term for supervised release

of   between       five   years    and     life);    USSG   § 5D1.2(b),       p.s.

(recommending the maximum term of supervised release for sex

offenses).     Accordingly, we conclude the waiver bars appellate

review of the reasonableness of the term of supervised release

as well as the special conditions ordered, and thus grant the

Government’s motion to dismiss the appeal of Norris’ sentence

             The    appellate     waiver      does   not,   however,    preclude

appellate review of Norris’ conviction.                 Although no challenge

to Norris’ conviction is raised, because this case is before us

pursuant to Anders, we have reviewed the Fed. R. Crim. P. 11

hearing and discern no prejudicial infirmity in that proceeding.

Accordingly, we affirm Norris’ conviction.

             We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        We thus grant the Government’s motion to dismiss as

to   Norris’   sentence    and    affirm      Norris’   conviction.     At    this

                                          4
time, we deny counsel’s motion to withdraw.                   This court requires

that counsel inform Norris, in writing, of the right to petition

the Supreme Court of the United States for further review.                          If

Norris requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Norris.     We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented      in     the    materials

before    the   court   and    argument        would   not    aid     the    decisional

process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                           5